DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 02/02/2021. The examiner acknowledges the amendments to claims 1-7, 9-10, and 12-18. Claims 8 and 11 are cancelled. Claims 1-7, 9-10, and 12-18 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 9, section II, filed 02/02/2021, with respect to the USC 112(b) rejections of claims 1-7, 9-10, and 12-18 have been fully considered and are persuasive.  The USC 112(b) rejections of claims 1-7, 9-10, and 12-18 have been withdrawn. 
Applicant's arguments filed with respect to the USC 101 rejections of claims 1-7, 9-10, and 12-18 have been fully considered but they are not persuasive.
At p. 8-9 of the Reply, Applicant argues that “the claims allow computer performance of a function not previously performable by a computer: identifying physiological triggers of a recipient as recited in each of the independent claims.”  Examiner respectfully disagrees.
Firstly, it is noted that McRO and Bascom do not overrule Mayo v. Prometheus 101 USPQ2d 1961 (U.S. 2012).  
The [claimed] steps simply tell doctors to gather data from which they may draw an inference in light of the correlations. To put the matter more succinctly, the claims inform a 

In McRO, the Federal Circuit, noted that the claimed invention at issue was "unlike Flook, Bilski, and Alice, where the claimed computer-automated process and the prior method were carried out in the same way. Flook, 437 U.S. at 585-86; Bilski, 561 U.S. at 611; Alice, 134 S. Ct. at 2356.”  McRO at 1102.  
In the instant application, the claims do no more than call on a computing device with basic functionality to do what clinicians do routinely (i.e. gather data from administered tests, evaluate the data, identify medical options and act accordingly).  For example, a clinician identifies a patient as exhibiting signs of discomfort, becomes alert to the discomfort, and accesses his memory for how to deal with the discomfort to generate information for adjustment.  As explained in the previous Office Action, the claimed concepts/steps can be performed by a human using mental steps or basic critical thinking.  For example, a clinician identifies a patient as exhibiting signs of discomfort, becomes alert to the discomfort, and accesses his memory for how to deal with the discomfort to generate information for adjustment, such as by performing an impedance-based measurement using a well-known impedance-based sensor every consecutive hour over the course of a day, and accessing his memory or looking at previous results to compare the results of the measurement with previous measurements they’ve taken of the same subject to determine if the current results are “abnormal” based on a combination of their professional training/experience in view of the available data, such as by determining the 
The claims of the instant application are analogous to the claim in Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) in that they are directed to gathering data by acquiring measurements and then performing an analysis for output.  “The claims in this case fall into a familiar class of claims ‘directed to’ a patent-ineligible concept. The focus of the asserted claims … is on collecting information, analyzing it, and displaying certain results of the collection and analysis.”  Elec. Power Grp at 1741.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-10, and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “obtaining a general variability measure…” “calculating a personalization factor…” “generating 

[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. [citations omitted]. In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. [citations omitted]. And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. [citations omitted].  Elec. Power Grp 119 USPQ2d at 1741-1742.  

Here, the claims of the instant application are directed to a process of gathering and analyzing information of a specified content, then outputting the results.  See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 121 USPQ2d 1940, 1946 (Fed. Cir. 2017) (“the patent claims are, at their core, directed to the abstract idea of collecting, displaying, and manipulating data.”)

Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by US 20120109238 A1 to Patel, et al. (cited in previous Office Action) which shows that processors (desktop or laptop computer) are well-known, routine, and conventional in the art ([0073], being well known by being a commercially available product for purchase “off-the-shelf”) and physiological sensor/measurement device arranged to output a measured value of physical characteristic, such as IMD’s configured to collect and output a measured physiological characteristic to a processors are known in the art [0002, 0040].  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Referring to Elec. Power Grp above, the Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously 

Allowable Subject Matter
Claims 1-7, 9-10, and 12-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1 and 14 are potentially allowable because they are directed to a personalization factor that increases a general variability measure when the fitness level is greater than a predefined fitness level or decreases the general variability measure when the fitness level is less than the predefined fitness level.
US 20170071484 A1 to Strachan, et al. (cited in previous Office Action, hereinafter Strachan) teaches a personalization factor that changes a general variability measure. However, Strachan does not teach changing the general variability measure based on the relationship of a fitness level compared to a predefined fitness level.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791